DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 10/23/2015. It is noted, however, that applicant has not filed a certified copy of the KR10-2015-0148231 application as required by 37 CFR 1.55.
Previously, examiner erroneously noted that certified copies of all foreign priority documents were received.

Response to Arguments
Applicant’s arguments, filed 08/25/2020, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The text of the double patenting rationale not included in this action can be found in a prior Office action.

Claims 1, 4-6, and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,644,245 B2, in view of Seo, et al., US 2014/0319492 A1. 
Reference application teaches all the limitations of claim 1, minus Formula 2. Instead, it has a compound represented by a different Formula 2 (examiner notes that functions are suggested by structure of compounds). 
Seo teaches a light-emitting device; like Yu, the device has a first compound which has electron-transporting property, and a second compound which has hole-transporting property (see Abstract). Seo teaches that, in general, the compound having a hole-transport property may be represented by General Formula G1 (see ¶91). Seo teaches specific compounds, including compounds 100-109 (see ¶102).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Yu’s compound of Formula 2 for 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one of Seo’s compounds for reference application’s compound of Formula 2 for as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one hole-transporting compounds which can be used as a co-host with an electron-transporting compound for another, with reasonable expectation of success provided by reference application’s compound broadly falling within the scope of Seo’s general formula). See MPEP §2143.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one of Seo’s compounds for reference application’s compound of Formula 2 for as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claims 1, 4-6, and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of application 16/321,228, in view of Seo, et al., US 2014/0319492 A1. 
Re: first compound claim 5, Formula 1-C meets claimed limitations.


Claims 1, 4-6, and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of application 16/224,906, in view of Seo, et al., US 2014/0319492 A1. 
Re: first compound claim 6, several compounds (at least B-65) meet claimed limitations.
Second compound is not taught; however, Seo makes this limitation obvious (substitution of one hole-transporting compound for another).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites “L1 is…” However, the choices for L1 are broader than in claim 1, and thus claim 5 does not inforporate all the limitation of the claim to which it refers.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6, and 10-13 are rejected under 35 U.S.C. 103 as being obvious over Aziz, et al., US 2003/0134146 A1.

Claim 1. Aziz teaches a composition for an organic optoelectronic device, comprising at least one first compound represented; and at least one second compound represented (mixed region comprising a hole transport compound and an electron transport compound; see Figs. 1-4 and ¶¶121-128).
Aziz does not teach the first compound is represented by claimed Formula 1-I; however, Aziz notes the electron transport compound may be a 4,4’-bis-(1,3,5-triazin-2-yl)-1,1’-biphenyl compound, including the one shown below, among several others (see ¶139):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


electron transporting compound and hole transporting compounds are used together luminescent material, i.e. they are hosts; see ¶¶121-128). Compounds which are position isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP §2144.09.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a position isomer of Aziz’s compounds as the claimed first compound, as one of ordinary skill in the art would have made the claimed compounds in the expectation that compounds similar in structure will have similar properties, i.e. be electron-transporting hosts.
Such a modification suggests the following compounds, which are represented by claimed Formula 1-I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Wherein Zs are all N,
In each ring including Z, three Zs are N (which falls within the claimed scope of “at least one…”),
Ra1 to Ra4 are each phenyl (unsubstituted C6 aryl group),
L1 is one of the linking groups in group 2 (first or second rows),
Aziz does not explicitly teach the second compound is represented by claimed Formula 3; however, Aziz notes the hole transport material that may be used for the mixed layer may be N,N,N-tri(p-tolyl)amine (see ¶132), shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Aziz’s hole transporting compound serves the same purpose as the claimed compound as described in the instant specification (electron transporting compound and hole transporting compounds are used together luminescent material, i.e. they are hosts; see ¶¶121-128). Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the above compound as the claimed second compound, as one of ordinary skill in the art would have made the claimed compounds in the expectation that compounds similar in structure will have similar properties, i.e. be hole-transporting hosts.
The above compound is represented by formula 2, wherein in formula 2:
L2 to L4 are each a single bond,
Ar1 to Ar3 are each a p-tolyl group (substituted phenyl group),
Where substituted refers to a C1 alkyl group.

Claim 5. Modified Aziz teaches or suggests the composition for an organic optoelectronic group of claim 1, wherein in Formula 1-I,
Wherein Zs are all N,
Ra1 to Ra4 are each phenyl (unsubstituted C6 aryl group),
L1 is one of the linking groups in group 2 (first or second rows; see claim 1),

Claim 6. Modified Aziz teaches or suggests the composition for an organic optoelectronic group of claim 5, wherein in Formula 1-I,
Ra1 to Ra4 are each phenyl (unsubstituted C6 aryl group),

Claim 10. Modified Aziz teaches the composition for an organic optoelectronic device of claim 1, wherein the composition further includes a phosphorescent dopant (mixed region can further comprise an organic luminescent material, such as, for example, a fluorescent or a phosphorescent material; see ¶121)

Claim 11. Aziz teaches an organic optoelectronic device (any device 10, 20, 30, 40, 50; see Figs. 1-5 and ¶¶121-128), comprising:
An anode and a cathode facing each other (anode 12, 22, 32, 42, 52; cathode 16, 26, 36, 46, 56),
And at least one organic layer disposed between the anode and the cathode (mixed region 14, 24, 34, 44, 54, and hole- and electron-transporting regions 13, 23, 33, 43 and 15, 25, 35, 55, respectively),
Aziz does not explicitly teach the organic layer includes the composition for an organic optoelectronic device of claim 1; however, at the effective filing date of the 

Claim 12. Aziz teaches an organic optoelectronic device of claim 11, wherein:
The organic layer includes a light-emitting layer (mixed region emits light; see ¶121 re: fluorescent of phosphorescent material),
The light-emitting layer includes the composition for an organic optoelectronic device (see rejection of claim 11, above).

Claim 13. Aziz teaches a display device comprising the optoelectronic device of claim 11 (see ¶63, per modification in the rejection of claim 11, above).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, et al., KR 2010/0131745 A, as applied to claim 7, above, and further in view of Seo, et al., US 2014/0319492 A1.

Claim 8. Modified Aziz teaches or suggests the composition for an organic optoelectronic device of claim 1, but not wherein Formula 2 is as claimed. 
Seo teaches a light-emitting device; like Aziz, the device has a first compound which has electron-transporting property, and a second compound which has hole-transporting property (see Abstract). Seo teaches that, in general, the compound having a hole-transport property may be represented by General Formula G1 (see ¶91) or General formula G2 (see ¶95). Aziz’s compounds overlap in general scope with 100-109 (see ¶102).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one of Seo’s compounds of Formula 2 for Aziz’s compound for as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one hole-transporting compounds which can be used as a co-host with an electron-transporting compound for another, with reasonable expectation of success provided by Aziz’s compound broadly falling within the scope of Seo’s General Formula 2). See MPEP §2143.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one of Seo’s compounds of Formula 2 for Aziz’s compound as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 9. Modified Aziz teaches or suggests the composition for an organic optoelectronic group of claim 1, 
wherein the first compound is represented by Formula 1-I, wherein in Formula 1-I,
Wherein Zs are all N (which falls within the claimed scope of “at least one…”),
Ra1 to Ra4 are each phenyl (unsubstituted C6 aryl group),
L1 is one of the linking groups in group 2 (first or second rows; see claim 1),
Modified Aziz does not teach wherein Formula 2 is as claimed.
Seo teaches a light-emitting device; like Aziz, the device has a first compound which has electron-transporting property, and a second compound which has hole-transporting property (see Abstract). Seo teaches that, in general, the compound having a hole-transport property may be represented by General Formula G1 (see ¶91) or General formula G2 (see ¶95). Aziz’s compounds overlap in general scope with Seo’s General Formula G2, where one N or N’ of N,N,N’,N’ are biphenyl, and have similar functionality in that they are hole-transporting compounds. Seo teaches specific compounds, including compounds 100-109 (see ¶102).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one of Seo’s compounds of Formula 2 for Aziz’s compound for as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one hole-transporting compounds which can be used as a co-host with an electron-transporting compound for another, with reasonable expectation of success provided by Aziz’s compound broadly falling within the scope of Seo’s General Formula 2). See MPEP §2143.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one of Seo’s compounds of Formula 2 for Aziz’s compound as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aziz, et al., US 2003/0134146 A1 as applied to claim 1, above, and further in view of Heo, et al., US 2017/0301866 A1, and Hu, et al., US 6821643 B1.

Claim 14. Modified Aziz teaches or suggests the composition for an organic optoelectronic group of claim 1, but not wherein the first compound is represented by Formula 1-IV.
Heo teaches compounds for OLEDs which, are useful in the electron transporting layers; N.B. Aziz teaches electron-transporting materials are one of the hosts, with the other being a hole-transporting compound (see ¶¶118-132). The groups Ar1 and Ar2 are heteroaryl groups, and, more specifically, electron deficient heteroaryl groups (see ¶51). Specifically, the groups may be contain trainzyl or quinazolinyl groups (see ¶¶58-65), which are exemplified in compounds, suggesting the equivalency of 4,6-diphenyl-1,3,5-triazin-2-yl and 4-phenyl-quinazolin-2-yl (compare compound 1 to compound 84). However, Heo teaches a different divalent linking group between groups Ar1 and Ar2.
Hu teaches compounds for OLEDs which are useful for the electron transporting layer; Hu further teaches the equivalence between the claimed divalent linking groups / the linking groups of Aziz, and the linking group of Heo (see cols. 15-17).
Thus, the combination of Heo and Hu suggest that if 4,6-diphenyl-1,3,5-triazin-2-yl is a useful electron-transporting group in Aziz’s compounds, then 4-phenyl-quinazolin-2-yl would be a similarly useful electron-transporting group.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. N.B. US 6821643 B1 teaches explicit equivalency between the claimed linking groups and the prior art 4,4’-biphenylene linking groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721